Citation Nr: 1507250	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a recurring cyst or tumor on the right middle finger, to include as due to chloracne associated with exposure to Agent Orange.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a respiratory disorder.

3.  Entitlement to service connection for a respiratory disorder.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  He received the Combat Infantry Badge in recognition of his service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2011, the RO denied service connection for a cyst on the right middle finger and deferred consideration of entitlement to service connection for residuals of pneumonia and a lower back injury.  In July 2011, the RO determined the Veteran had not submitted new and material evidence sufficient to reopen previously denied claims for service connection for residuals of pneumonia or service connection for a lower back injury.

The Board finds that there is evidence in the record of other respiratory disabilities other than pneumonia and that pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue should be expanded as shown on the title page. See Clemons, 23 Vet. App. at 5 (holding that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.)

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.  

The issues of entitlement to service connection for a recurring cyst or tumor on the right middle finger, entitlement to service connection for a respiratory disorder and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1972 rating decision, the RO denied entitlement to service connection for pneumonia; the Veteran did not appeal and the decision became final in March 1973.

2.  Evidence received since the March 1972 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a respiratory disability and raises a reasonable possibility of substantiating the claim.

3.  In a March 1972 rating decision, the RO denied entitlement to service connection for a back injury; the Veteran did not appeal and the decision became final in March 1973.

4.  Evidence received since the March 1972 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1972 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection for a respiratory disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The March 1972 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen  claims for service connection for a respiratory disorder and a low back condition.  As the determination below represents a grant of the petitions to reopen and the claims for service connection are being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the March 1972 rating decision, the Veteran has provided lay evidence and private treatment records demonstrating that he has continued to suffer with recurring respiratory issues since service  and medical evidence reflects that he currently has a respiratory disorder.  Such evidence was not part of the record when the RO originally denied the claim for service connection for pneumonia in March 1972.  Such evidence is new and it is also material as it raises the possibility that the Veteran's current respiratory disability may have had onset in service or may be otherwise related to service.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's claim.  The appeal, to this extent only, is granted.

Since the March 1972 rating decision, the Veteran has provided evidence that he has experienced continuing symptoms of back pain since multiple injuries incurred while serving in combat in Vietnam.  In addition, he provided evidence that he currently has a back disability.  Such evidence was not part of the record in March 1972 and is both new and material as it raises the possibility that the injuries in service may be related to a currently diagnosed disability given a continuity of symptomatology.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  The appeal, to this extent only, is granted.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations.

I.  Service Connection for a Recurrent Cyst or Tumor on the Right Middle Finger

The Veteran contends that while serving in combat in Vietnam, a thistle became lodged in his right middle finger when he was cutting through the canopy.  See August 2014 Hearing Transcript.  He indicated it itched and he believed it would go away so he did not seek treatment.  After separation from service, the Veteran found it had not gone away and was annoying so he had it removed and cauterized.  He indicated the cyst continued to return and he had it removed three additional times.  When it began to become larger and change colors, he sought additional treatment and was told the cyst was actually a tumor.

A private treatment record dated in December 1990 indicated a 1.2 centimeter wart "in the right middle finger".  The "lesion" was hyfrecated and curetted.  Records in February and March 1991 indicated a similar procedure.  In July 2012, a private treatment record indicated a soft cystic lesion on the right middle finger.  It was assessed as a epidermal cyst.  The Veteran was scheduled for an excision.   In August 2012, the growth on the right middle finger was noted to be painful and enlarging.  The doctor indicated he doubted it was a cyst and would guess it was either a glomus tumor or a benign eccrine tumor.  The lesion was excised.  A notation dated August 6, 2012 indicated a neurofibroma on the right third finger.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence reflects the Veteran has a cyst or tumor that is recurrent and has required removal multiple times.  This suggests the presence of a current disability or a disability that may lay dormant and then recur.  In addition, the Veteran has provided evidence of an injury to his middle finger while serving in combat in Vietnam.  The Board finds the Veteran's testimony regarding his combat service to be credible.  The Board finds it appropriate to remand for an examination as to the likely etiology of the Veteran's recurrent cyst or tumor and whether it is at least as likely as not that the recurrent disability had onset in service or was caused by a thistle being lodged in the finger as opposed to some other cause or factor.  

The examiner should consider the Veteran's contention that the cyst may represent chloracne due to conceded exposure to Agent Orange while serving in-country in Vietnam.

II.  Service Connection for a Respiratory Disorder

The Veteran contends that he first acquired pneumonia while on active duty which caused him to suffer "over and over from the illness."  He believes the residuals of pneumonia "expanded into [chronic obstructive pulmonary disease] COPD w[ith] severe respiratory problems."  See July 2012 Form 9.  At his August 2014 hearing, the Veteran explained that when filling sand bags on a creek he got shoved in and was soaking wet when it was below freezing.  He indicated he got pneumonia and he went to the informatory for several weeks.  He stated that after he got out of service, he had similar "relapses."   

The Veteran's service treatment records reflect that in April 1970, the Veteran was seen for an upper respiratory infection.   He was admitted with a severe cough and fever.  For 2.5 weeks, the Veteran had experienced sputum and sharp retrosternal pain.  A chest x-ray showed right lower lobe pneumonia, but a follow up of this showed the pneumonia had cleared up.   In May 1970, the Veteran received a diagnosis of pneumonia that was noted to be recurrent.  He was hospitalized for 2 days.    In June 1971, the Veteran complained of a sore throat and had a mild fever; he indicated having a past history of asthma and that he was coughing up blood.   He reported having a productive cough for over a year.  After a chest x-ray was taken, he was diagnosed with probable chronic bronchitis.  On his October 1971 separation examination, the Veteran indicated his condition was "fair".  Occasional leg cramps, occasional chest pain-"never treated" and a history of mild sinusitis were noted on the examination report.  No mention of the presence of pneumonia or other respiratory concern was made.

A private treatment record dated in March 1989 indicated six to seven weeks of night sweats, fever, productive cough and sinus drip.  A chest x-ray showed a small infiltrate down the right lower chest and pneumonitis was assessed.  In June 1990, the Veteran returned for treatment with a sore throat, fever and productive cough.  Bronchitis was assessed.  In January 1995, the Veteran presented for treatment and stated "[f]eels like walking pneumonia again."  A productive cough and postnasal drip was noted and sinobronchial syndrome was assessed.  In November 1999, the Veteran come in for a physical and was noted to have an upper respiratory infection.  In February 2002, he returned complaining of five days of nasal congestion, rhinorrhea, postnasal drip and nonproductive cough.  A viral upper respiratory infection/lower respiratory infection was assessed.  In June 2003, the Veteran presented again with a cough and generalized malaise.  A chest x-ray showed "probabl[e] early COPD but no infiltrates".  Bronchitis was assessed.  In June 2005, mild respiratory obstruction/asthma was noted.  Treatment records continue to show recurring respiratory issues prior to a diagnosis of COPD.

In June 2011, the Veteran underwent a VA respiratory examination.  The claims file was not available for review.  The Veteran reported he had pneumonia while in basic training and that ever since that event he has experienced shortness of breath.  He indicated smoking one to two packs of cigarettes per day from 1970 to 2000.  It was noted he required medication for control of hypertension and had dyspnea on mild exertion.  After examination and an x-ray of the chest, the examiner diagnosed "large lung volumes and mild prominence of the interstitial markings suggesting underlying COPD."  The examiner noted a remote history of pneumonia and current findings consistent with  COPD "not due to remote history of pneumonia but rather to the long history of smoking cigarettes."

In May 2014, the Veteran sought private treatment for his COPD.  He indicated having "lung problems" while in the military and that he had multiple relapses with pneumonia.  COPD and also allergic rhinitis were indicated on his past medical history.  It was noted that the Veteran's history of rhinitis with seasonal variation is suggestive of allergic rhinitis which is flaring.  As part of a discussion of the Veteran's COPD, it was noted the Veteran had "advanced in symptoms since his pneumonia in the Army."  It was also noted that he was a former smoker and had been exposed to multiple potential respiratory irritants in his post-service occupation.  A chest x-ray showed fibrotic change at the left base and blunting of the posterior gutter on the right.  The doctor indicated such changes "may all be chronic from previous infections . . .".

Upon review of the record, the Board finds that the June 2011 VA examination was inadequate.  The examiner did not have the claims file available for review and therefore, did not review the years of private treatment records indicating recurrent respiratory concerns prior to a diagnosis of COPD.  In addition, the examiner did not consider whether a respiratory disability other than COPD, such as recurring allergic rhinitis or sinusitis, may have had its onset in or be related to service.  The Board will remand the claim for another VA examination to take into account the Veteran's medical history and to consider the likely etiology of any respiratory disorders present given his recurrent symptoms.

III. Service Connection for a Low Back Disability

The Veteran contends the injury to his back in service did not arise from a single incident.  See July 2012 Form 9.  At his August 2014 hearing, the Veteran indicated his belief that his back condition was caused by being kicked down stairs and two helicopter crashes that occurred during his combat service in Vietnam.  Although the service treatment records do not indicate treatment, the Veteran's statements regarding injuries to his back are presumed to be true given his receipt of the Combat Infantry Badge.

There is evidence that the Veteran has a current disability, to include arthritis, in his low back.  An October 2005 record indicated mild disc space narrowing at L5-S1, anterior osteophyte formation and some sclerosis in the region of the left facet joint at L5-S1, probably due to facet joint arthritis.  Lumbar spondylosis and atherosclerosis were assessed.

In June 2011, the Veteran underwent a VA examination of his back.  It was noted there were no medical records of any source available for review.  In addition, the claims file was not reviewed.  The Veteran reported he was first injured when he jumped out of a hovering helicopter from 30 to 35 feet.  He indicated he was injured again when the aircraft had a very hard landing due to enemy fire.  He reported that he was given first aid only and had no other treatment at that time or at any other time during military service.  However, he stated his back pain started at that time and has continued to the present.  He indicated he was not currently seeking treatment for low back pain, although he saw a chiropractor some years ago. He was taking over-the-counter Aleve to treat his pain.  Pain was noted to be in the lower lumbar area and to be intermittent but near daily and that it was a mild aching. Lumbar flattening was noted along with pain on motion.  X-rays of the lumbar spine were taken and mild multilevel degenerative changes of the lumbar spine most pronounced at L5-S1 were noted.  The examiner also diagnosed osteopenia.  The examiner also noted mild sensory loss left thigh and leg which he found at least as likely as not due to radiculopathy due to degenerative disc and joint disease of the lumbar spine.  The examiner indicated that the relationship between the degenerative disc and joint disease and military service could not be determined without additional information.

The Board finds that the examination was inadequate because an opinion could not be provided potentially based on the inability to review any medical records or the claims file.  On remand, the Veteran's should be afforded another VA examination and the examiner should have access to the complete electronic claims file.  If a statement as to the likely etiology of the Veteran's lower back disability cannot be made without resort to speculation, the examiner must provide an explanation as to why that is the case.  Any opinion provided must be supported by an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any relevant private treatment records that are not already of record.  Request any records properly identified by the Veteran.

3.  After all records have been obtained to the extent available, schedule the Veteran with an appropriate examiner to determine the likely etiology of the recurrent cyst or tumor on the Veteran's right middle finger.

The electronic claims file must be made available for the examiner's review, to include records on Virtual VA and VBMS.  A notation that such review was made should appear in the examination report.

All evaluations, studies, and tests deemed necessary should be accomplished and any current diagnosis should be clarified.

The examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally  or etiologically related to service, to include as due to having a thistle imbedded in the finger or as due to exposure to Agent Orange.

The examiner should note the treatment records showing repeated removal of a lesion and that the Veteran's lay statements regarding his combat service are presumed credible.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

4.  After all records have been obtained to the extent available, schedule the Veteran for a new VA examination to determine the current nature and severity of any currently diagnosed respiratory disorder/s and for an opinion as to the likely etiology of any disorder/s diagnosed.

The electronic claims file must be made available for the examiner's review, to include records on Virtual VA and VBMS.  A notation that such review was made should appear in the examination report.
The examiner should note the evidence of recurrent respiratory infections, bronchitis, pneumonia, allergic rhinitis and the indication on the Veteran's October 1971 separation examination of a history of sinusitis.

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. 

For each diagnosed respiratory disorder, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally or etiologically related to service.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

5.  After all records have been obtained to the extent available, schedule the Veteran for a new VA examination to determine the current nature and severity of any currently diagnosed lower back disability and for an opinion as to the likely etiology of any disability diagnosed.

The electronic claims file must be made available for the examiner's review, to include records on Virtual VA and VBMS.  A notation that such review was made should appear in the examination report.

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The examiner should verify whether the Veteran has degenerative joint disease, or arthritis, in his lower back.

For each diagnosed lower back disability, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset during service or is causally or etiologically related to an incident or injury in service as related by the Veteran.

The examiner should note that the Veteran's lay statements concerning his service in combat are presumed credible and an injury in service is conceded.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


